Citation Nr: 1501136	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for lung nodules.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing before a member of the Board on his VA Form 9.  In a September 2014 response to a notification letter that he had been placed on a list of persons wanting to appear for a "Travel Board" hearing, the Veteran indicated that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with adequate VA examination.

The Veteran has not yet been provided with VA examination with respect to his claim for entitlement to service connection for lung nodules.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A May 2013 VA treatment record reports the findings of a chest CT.  This record documents an impression of mild mediastinal and hilar adenopathy, with long-term stability highly suggestive of benign etiology, such as sarcoidosis, etc. . . .  A July 2014 VA pulmonary consult note includes an impression stating that sarcoidosis might be possible.  The Veteran previously submitted a statement with his May 2011 claim for service connection, indicating that one of his doctors had said that his lung nodules were possibly from exposure to cattle pastures and chickens.  In later statements, sent in May and October 2014, the Veteran clarified that during service, he was exposed to pasture fields for extended periods of time for training exercises.  Based on this evidence, the Board finds that on remand, the Veteran should be scheduled for a VA examination to assess the nature and etiology of his lung nodules.

The Veteran was provided with a VA audio examination in July 2011.  Audiological testing demonstrated hearing loss which meets the requirements of a current "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown.  The July 2011 VA examiner opined that the Veteran's bilateral sensorineural hearing loss was not at least as likely as not caused by or a result of military service.  He reasoned that the Veteran's induction and separation examinations show normal hearing, and that due to normal hearing at separation, it is less likely as not that the hearing loss is due to military noise exposure.

As an initial matter, the Board notes that the induction examination was conducted in September 1962 and the separation examination was conducted in July 1964.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  In order to facilitate data comparison, for the audiogram results provided below, the figures on the left, in parentheses, are ASA figures, and the figures on the right are those findings converted into ISO-ANSI units.

The September 1962 induction audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(25) 40
(20)  30
(15)  25
/
(20)  25  
LEFT
(10)  25
(15)  25
(10)  20
/
(10)  15

The July 1964 separation audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(10)  25
(10)  20
(10)  20
/
(10)  15
LEFT
(10)  25
(10)  20
(10)  20
/
(10)  15

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran thus showed other-than-normal hearing during both his separation and induction audiograms.  The July 2011 VA examiner's stated rationale is therefore inadequate, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461.   
   
The Board also notes that the requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds the July 2011 audio examination to be inadequate as it is unclear whether the examiner considered all the relevant evidence of record.  For one thing, given the examiner's statement, it appears he did not consider the converted audiometric findings.  Additionally, although the rationale portion of the examination report references the Veteran's report of loud military noise exposure from training exercises involving tanks, grenades and machine guns without hearing protection, no history was recorded on the examination report with regard to the Veteran's post-service noise exposure.  Given that a May 2006 VA audiology consult note states that the Veteran reported a history of recreational and occupational noise exposure, in additional to his military exposure, details of such exposure would be helpful to the Board in assessing the Veteran's claim for service connection.  

As such, the Board finds that additional VA examination is needed in order to provide the Veteran with an adequate medical opinion, and to provide additional detail on the Veteran's noise exposure history.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any disability resulting in lung nodules.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any disability present at any point during the appeal period (May 2011 to present) which has resulted in the Veteran's lung nodules.  Medical certainty is not required for such diagnosis, but the examiner should indicate any disability which has at least as likely as not (50 percent or greater probability) resulted in the Veteran's lung nodules.

b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability), that any such disability arose during active service or is otherwise related to any incident of service.

The examiner is advised that the Veteran contends that his lung nodules are related to exposure to cattle pasture fields for an extended period of time during training exercises.

2.  Schedule the Veteran for an examination to determine whether any current bilateral hearing loss is etiologically related to his military service.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should obtain a history from the Veteran regarding his in-service noise exposure, as well as any post-service recreational and/or occupational noise exposure.

Then, the examiner should opine as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) related to service as it is to any other cause.

The examiner should discuss the significance, if any, of the improvement shown between the September 1962 entrance and July 1964 separation audiograms.  

In considering the September 1962 and July 1964 audiograms, the reviewer should ensure conversion of the audiogram results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The VA medical professional must include in the examination report the rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner is further advised that any opinion that solely relies upon a "normal" separation audiogram will be returned as inadequate, as VA will consider as "normal" hearing from zero to 20 decibels, and normal hearing at separation is not considered decisive with regard to whether in-service noise exposure is related to current hearing loss.

3.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for bilateral hearing loss and lung nodules in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




